Citation Nr: 1104179	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for residuals of a back 
injury (low back disability).

2.  Entitlement to service connection for dyshydrotic dermatitis 
of the bilateral hands and feet.

3.  Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing.  A copy 
of the transcript has been associated with the claims file.  

During the pendency of this appeal, the Veteran raised an appeal 
as to his claim of service connection for bilateral hearing loss 
and posttraumatic stress disorder (PTSD).  The RO granted these 
service connection claims in February 2006 and August 2008, 
respectively.  Because this is considered a full grant of the 
benefits sought, the Board will not consider these issues.  

In an August 2006 rating decision, the RO denied the Veteran's 
claims finding that he had not submitted new evidence to reopen 
his service connection claims for his skin or back disabilities.  
Specifically, the RO found that that the Veteran did not appeal 
the February 2004 rating decision which initially denied his 
service connection claims.  However, the Board finds that the 
Veteran filed a timely notice of disagreement in July 2004.  
Thereafter, the RO issued a February 2006 statement of the case 
(SOC).  Included with the SOC was a VA Form 9 (substantive appeal 
form) and instructions for perfecting the appeal to the Board.  
In a June 2006 statement, the Veteran asserted that he wished to 
"reopen" these claims.  Because the Veteran has asserted his 
desire to continue to appeal these claims, the Board will treat 
the June 2006 statement as the Veteran's substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2010); Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the notice of 
disagreement is a jurisdictional document for the Board while the 
substantive appeal is for administrative convenience).  As such, 
the February 2004 rating decision did not become final and the 
Board will not address the issue of whether new and material 
evidence has been submitted sufficient to reopen the claims.  

The two claims of service connection for the Veteran's skin 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a low back disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required must 
be provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Board finds that a predecisional letter dated 
in November 2003 satisfied the second and third elements under 
the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 
187; Dingess, 19 Vet. App. at 473.  In letters sent in March 2006 
and June 2006, the first element under the duty to notify 
provision was satisfied.  Although these letters were not sent 
prior to the initial unfavorable February 2004 decision, the 
Veteran was subsequently provided adequate notice, given time to 
submit additional evidence and argument, and the claims were 
readjudicated as recently as April 2010 in a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  It is noted that in March 2009, 
the RO requested the Veteran's clinical records from the U.S. 
Naval Hospital in North Charleston, South Carolina and received a 
negative response on July 2009 that no records were located.  In 
March 2010, the Veteran thereafter indicated that he may have 
sought treatment for his back at the U.S. Naval Polaris Submarine 
Base in January 1969.  The Board has reviewed the associated 
service treatment records and found that service treatment notes 
dated in January 1969 from the U.S. Naval Station in Charleston, 
South Carolina have been associated with the claims file.  As 
such, VA's duty to assist with respect to obtaining the Veteran's 
service treatment records has been satisfied.  The Veteran's 
records from the Social Security Administration (SSA) are also in 
the claims file.  The Veteran's private treatment records have 
also been associated with the claims file to the extent possible.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  

The Veteran was afforded a VA examination in January 2005 in 
connection with his claim for service connection for a low back 
disability.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the January 2005 examination and opinion obtained in this case 
are adequate, as they are predicated on a full reading of the 
records contained in the Veteran's claims file.  The opinion 
considers all of the pertinent evidence of record and provides a 
rationale for the opinion stated.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of entitlement 
to service connection for a low back disability has been met.  
38 C.F.R. § 3.159(c)(4).   

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007). 
 The Board will therefore address the merits of this appeal.

II. Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; see 
also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Pain 
alone, without a diagnosed identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  As will be discussed below, the evidence 
shows that the Veteran has complained of low back pain; however, 
no competent evidence shows a diagnosis for this condition. 

The Veteran's service treatment records indicate that his back 
was clinically normal during his January 1966 enlistment 
examination.  In April 1967, the Veteran sought treatment for low 
back pain after lifting lumber during service.  He indicated that 
the pain radiated down his left leg.  He was diagnosed with acute 
low back strain and prescribed bed rest and medication.  In 
November 1967, the Veteran again sought treatment for complaints 
of back pain.  In January 1969, the Veteran hurt his back while 
doing physical therapy.  He reported pain across his low back.  
In a separate treatment note, the Veteran was diagnosed with a 
sprain but his back was found to be within normal limits.  In his 
January 1969 separation examination, the Veteran's back was again 
found to be clinically normal and he was released to inactive 
duty.  

Post-service treatment records include an April 2001 medical 
examination taken in association with the Veteran's SSA 
disability benefits, and indicate that the Veteran had no 
significant musculoskeletal injuries.  The examiner noted the 
Veteran's in-service back injury and indicated that the Veteran 
experienced intermittent back strain.  His cervical and lumbar 
spine had normal range of motion and no localized tenderness.  
His lumbar spine also did not have paravertebral muscle spasm and 
negative straight leg testing.  He was not diagnosed with any 
back disability at this time.  In an October 2004 VA treatment 
record, the Veteran complained of back pain.  He was referred to 
physical therapy for evaluation and treatment.  

The Veteran was afforded a VA examination in January 2005 where 
the examiner took the Veteran's substantive medical history and 
reviewed the claims file.  From the Veteran's assertions, the 
examiner noted that the Veteran suffered from intermittent 
episodes of low back pain.  Lumbar spine series revealed no 
narrowing of the disc, osteophyte formations, or destructive 
lesions.  A thoracic spine series revealed narrowing of the disc 
generally with small osteophyties.  The examiner noted that these 
changes are usually seen in almost everyone who reaches 57 years 
of age.  The Veteran was diagnosed with mild thoracic kyphosis.  
The examiner indicated that although the Veteran had limited 
motion in his thoracolumbar spine, he could not find objective 
evidence of pathology upon which to make a diagnosis and explain 
the Veteran's low back pain.  The examiner then provided that 
based upon the service treatment records and the absence of 
significant pathology of the lumbar spine on x-rays, it was more 
likely than not that his current back pain was unrelated to the 
back pain which the Veteran experienced during his service.  

Subsequent VA treatment records are silent for any sort of 
diagnosis for a low back disability.  In September 2006, the 
Veteran complained of chronic back pain which had been present 
for over thirty years.  The Veteran was diagnosed with hemangioma 
to the thoracic spine.  In September 2006, he underwent a 
vertebroplasty for the hemangioma.  In January 2007, the Veteran 
again complained of low back pain.  However, there was no 
diagnosis given at that time.  In fact, an August 2009 VA problem 
list is negative for any diagnosed back disorders.  

The Veteran has consistently provided that he injured his back 
during service when he lifted a heavy piece of lumbar.  He 
indicated that he sought treatment during service and after 
service discharge.  He also provided that he has continually 
suffered from back pain since service separation.  Even so, the 
evidence must establish the existence of the claimed disability 
during the pendency of the claim for service connection to be 
warranted.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 
21 Vet App at 303; Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006); Davidson, 581 F.3d at 1313.  The Veteran is 
competent to testify that he experiences symptoms of back pain.

But unlike conditions that are readily observable to a lay 
person, such as varicose veins described in Barr or dislocated 
shoulder in Jandreau, musculoskeletal back disabilities are not 
conditions capable of lay diagnosis.  The Board finds that a back 
disorder of this nature may not be diagnosed by their unique and 
readily identifiable features.  The presence of this type of 
disorder is "medical in nature" and not capable of lay 
observation.  Davidson, 581 F.3d at 1313; Buchanan, 451 F.3d at 
1331; Jandreau, 492 F.3d at 1372.  Because a lay person is not 
capable of opining as to matters requiring medical knowledge, the 
Veteran is not competent to provide a lay diagnosis.  However, 
without a diagnosis of a back disorder, his assertions regarding 
the etiology of the claimed disability are irrelevant.

In light of the foregoing, the Board finds as a matter of fact 
that the Veteran does not have a discrete, clinically 
ascertainable, low back disability.  Medical professionals have 
considered the matter during the pendency of the claim and have 
not provided such a diagnosis.  Without sufficient proof of the 
existence of a claimed condition, service connection may not be 
granted.  See Degmetich, 104 F.3d at 1328; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that service connection is not warranted for a low back 
disability.

For the foregoing reasons, the Board finds that the claim of 
service connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is 
denied.  


REMAND

In regards to the other two issues on appeal, the Veteran was 
afforded a VA examination in connection with his skin 
disabilities in January 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr, 21 Vet. App. 
at 312.  

During the January 2008 examination, the VA examiner reviewed the 
Veteran's claims file and provided the Veteran's substantive 
history of his skin disorders.  On examination, the examiner 
found that the Veteran legs and feet revealed a sandal like 
distribution of erythema with scaling that extended between the 
Veteran's toes and was more prominent over his insteps.  The 
Veteran's hands were clear and without any evidence of a rash.  
The Veteran was assessed with eczema and tinea pedis.   The 
examiner then opined that it was difficult to say with certainty 
that the Veteran in-service exposure to water in the 1960s 
continued to cause a rash.  The examiner provided that the 
complicating factors to his underlying eczema, which was most 
likely hereditary, was the presence of a fungal infection.  This 
is the first time the examiner commented on the Veteran's fungal 
infection and he did not provide a diagnosis for such an 
infection.  The examiner then provided an opinion that the 
Veteran's dermatitis was less likely than not caused by a result 
of his exposure to wet conditions while in the service in 
Vietnam.  The examiner provided that his complaints of pain in 
his feet were out of proportion to the rash that the examiner 
found on examination.  

The Board finds that this examination is inadequate and the 
Veteran should be afforded another VA examination in connection 
with his skin disorder claims.  Post-service treatment records 
indicate that the Veteran had been diagnosed with pustular 
psoriasis of the hands and feet, dyshydrotic dermatitis, and 
chronic hand and foot dermatitis with tinea pedia, onychomycosis, 
and keratoderma.  Numerous treatment notes indicate that the 
Veteran had flare-ups of these skin disorders for which he was 
treated with multiple topical agents.  It appears that the 
Veteran was not suffering from a flare-up of these disorders 
during his January 2008 VA examination.  As such, the Board 
concludes that a new VA skin examination is warranted.  If 
feasible, the Veteran should be examined while his skin disorder 
is exhibiting observable symptomatology.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (indicating that, to the extent 
possible, VA should schedule an examination for a condition that 
has cyclical manifestations during an active stage of the disease 
to best determine its severity); see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992).  If however, there is no current 
showing of rashes when the Veteran is examined, the examiner 
should offer an opinion regarding the etiology of the diagnosed 
disorders based on the evidence in the file.

Furthermore, during his Board hearing, the Veteran testified that 
many of his private treatment records were destroyed in the flood 
following Hurricane Katrina.  However, he has consistently 
reported experiencing skin irritations and rashes since his 
service discharge.  The Board finds that the Veteran is competent 
to report the symptoms he experienced both during service and 
after discharge.  See Jandreau, 492 F.3d at 1372.  On remand, the 
VA examiner is also asked to consider the Veteran's lay 
statements regarding continuity of symptomatology of his skin 
disorders.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Jackson, 
Mississippi.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since April 2010) from 
the Jackson VAMC and associate the records 
with the claims folder.

2.  Schedule the Veteran for a VA skin 
examination during the period when his 
disorder is active, if feasible, to 
determine the current nature and etiology 
of the Veteran's skin disorders.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The 
examiner is to be forwarded the claims file 
in its entirety for review in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims folder.  The 
examiner should be furnished with a 
complete copy of this Remand.  The skin 
examination is to include a review of the 
Veteran's history and a comprehensive skin 
evaluation and tests deemed as necessary.

The examiner should be asked to offer an 
opinion addressing the following question:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
existing or previously existing skin 
disorders had their onset in service or are 
otherwise related to service?

The examiner is asked to provide the 
rationale used in formulating his or her 
opinion in the written report.  Note: The 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  The 
examiner is also asked to comment on the 
Veteran's competent statements that he 
suffered from his skin disorder since his 
service.

3.  Then review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.

4.  Following completion of the above, 
readjudicate the remaining claims on 
appeal.  If the benefits sought are not 
granted, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claims file 
should be returned to the Board as 
warranted.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

